           Case 1:19-cv-09823-GHW Document 44 Filed 07/23/20 Page 1 of 2
                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                        DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                        DATE FILED: 7/23/2020
------------------------------------------------------------------- X
  MARCOS CALCANO, on behalf of himself and all                      :
  other persons similarly situated,                                 :
                                                                    :
                                                  Plaintiff,        :       1:19-cv-09823-GHW
                               -v-                                  :
                                                                    :           ORDER
  DOMINO’S PIZZA, INC.,                                             :
                                                                    :
                                             Defendant.             :
------------------------------------------------------------------- X


GREGORY H. WOODS, United States District Judge:
         The Court will hold an evidentiary hearing on August 27, 2020 at 9:30 a.m. in Courtroom

12C of the United States District Court for the Southern District of New York, Daniel Patrick

Moynihan U.S. Courthouse at 500 Pearl Street, New York, New York, 10007. Each of the parties is

directed to submit to the Court two courtesy copies of any exhibits that it will introduce during the

hearing no later than August 20, 2020. Courtesy copies should be double-sided, three-hole punched,

tabbed, and placed in binders. The spines of the binders should be labeled to include the name of

the case, the case number, and the nature of the materials included in the binder. The parties are

also directed to mail the Court two USB drives containing all of the exhibits in separate, individually

labeled and OCRed PDFs.

         The Court will hold a telephonic pre-hearing conference on August 18, 2020 at 10:00 a.m.

For the pre-hearing conference, the parties are directed to use the conference call dial-in information

and access code noted in the Court’s Emergency Rules in Light of COVID-19, available on the

Court’s website, and are specifically directed to comply with Emergency Rule 2(C).
       Case 1:19-cv-09823-GHW Document 44 Filed 07/23/20 Page 2 of 2



                       Signature Page to Order Dated July 23, 2020: 1:19-cv-09823-GHW




      SO ORDERED.

Dated: July 23, 2020                              _____________________________________
                                                           GREGORY H. WOODS
                                                          United States District Judge




                                                 2
